Citation Nr: 0416915	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
residuals of an injury to the right hip.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The appellant had active service from April 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The RO, in relevant part, 
determined that new and material evidence adequate to reopen 
the claim for avascular necrosis of the right hip and right 
hip strain had not been submitted, and denied service 
connection for schizoaffective disorder.  The appellant 
timely perfected an appeal of these determinations to the 
Board.  In December 2003, the appellant testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Philadelphia, Pennsylvania.  

The RO initially denied service connection for the residuals 
of an injury to the right hip and thigh in a June 1993 rating 
decision.  

This appeal is REMANDED in part to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant and his representative if further action is 
required on his part.  


FINDINGS OF FACT

1.  The June 1993 rating decision, which denied service 
connection for the residuals of an injury to the right hip 
and thigh, is final.

2.  The evidence received since the June 1993 rating decision 
includes evidence which was not previously considered and 
which bears directly and substantially on the specific matter 
of whether there is a relationship between the appellant's 
current residuals of an injury to the right hip and service, 
and, when considered alone or together with all of the 
evidence of record, it has significant effect upon the facts 
previously considered.  


CONCLUSION OF LAW

The evidence received since the RO denied the claim of 
entitlement to service connection for the residuals of an 
injury to the right hip and thigh in June 1993 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. 
§ 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law since the issuance of the June 1993 rating 
decision that denied the appellant's claim for service 
connection for the residuals of an injury to the right hip.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [hereinafter VCAA].  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VCAA eliminated the well-grounded requirement and 
modified VA's duty to notify and assist claimants.  38 
U.S.C.A. §§ 5103, 5103A, and 5107.

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim" for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen his claim for service 
connection for the residuals of an injury to the right hip 
was received in February 1997, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the appellant in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

New and Material Evidence

As previously noted, in a June 1993 rating decision, the RO 
denied service connection for the residuals of an injury to 
the right hip and thigh.  The appellant was notified of the 
decision in July 1993.  The appellant did not appeal the 
determination.  Therefore, the June 1993 decision is final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a).  
Thus, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d. at 1383.  VA must review all of 
the evidence submitted since the June 1993 rating decision in 
order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In the instant case, the appellant contends that the evidence 
he submitted is new and material, warranting reopening of his 
claim for service connection for the residuals of an injury 
to the right hip.  In support of his request to reopen, he 
refers to numerous treatment reports from the Philadelphia VA 
Medical Center (VAMC) and the Coatesville VAMC.  

Additionally, at a March 2000 personal hearing at the RO, the 
appellant stated, in essence, that his in-service complaints 
of pain in the right thigh and groin, for which he received 
treatment, were all related to the right hip.  He further 
stated that he had had the same pain of which complained in 
service until he had his right hip replaced in June 1997.  In 
addition, at the December 2003 Board hearing, the appellant 
testified that in 1996 or early 1997 he thought Dr. Pall, an 
orthopedic physician at the Coatesville VAMC, had informed 
him that the ball joint in his right hip had been shaved and 
that it takes a long time for a hip to be in that type of 
condition.  Incidentally, the Board notes that the record 
contains a March 1997 progress note by M.M. Powell.  The 
Board observes, however, that the note only states that the 
appellant exhibits a pelvis showing both hips in a frog leg 
lateral position.  Also at the Board hearing, the appellant 
reiterated that the pain he had been experiencing in his 
right hip since separation from service was the same 
condition for which he had been treated in service, and for 
which he had first sought treatment in 1985.  

Additional evidence received since the June 1993 rating 
decision consists of a May 1997 treatment note and a June 
1997 operative report.  The May 1997 note states that x-rays 
indicate an elevated acetabulum index.  The June 1997 
operative report shows a diagnosis of degenerative joint 
disease secondary to developmental dysplasia of the hip on 
the right side, that the appellant underwent right hip 
replacement surgery, and that during surgery the acetabulum 
was noted to have a shell appearance to it.  

This evidence suggests the possibility that the appellant's 
residuals of an injury to the right hip had their onset in 
service and has continued since discharge.  This evidence 
bears directly on the specific matter before the Board, and 
is of such significance that it must be considered to fairly 
decide the claim.  Thus, the Board determines that the 
received evidence is new and material as contemplated by 38 
C.F.R. § 3.156(a) and provides a basis to reopen the 
appellant's claim of entitlement to service connection for 
the residuals of an injury to the right hip.  38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the residuals of an 
injury to the right hip is reopened.  


REMAND

Having reopened the appellant's claim of entitlement to 
service connection for the residuals of an injury to the 
right hip, the Board may consider the merits of that claim 
only after ensuring that the appellant has received the 
notice and assistance contemplated by the VCAA and its 
implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (as 
amended); 38 C.F.R. § 3.159 (2003).  

The Board observes that the requirements of the VCAA have not 
been satisfied with respect to the issue of entitlement to 
service connection for the residuals of an injury to the 
right hip.  Essentially, the VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim if there 
is a reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, the Board observes that the appellant was never 
issued a VCAA-compliant letter with respect to this issue.  
Therefore, the RO should send the appellant and his 
representative a letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Fulfillment of the statutory duty to assist under the VCAA 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4) (2003).

Since the underlying etiological basis for the residuals of 
an injury to the right hip in the record on appeal has been 
called into question, the RO should schedule the appellant 
for a VA examination, to include a medical opinion as to 
whether any current residuals are related to the appellant's 
service, to include his complaint of pain in the right leg in 
March 1978 and complaints of pain in the right groin in 
January 1979.  The attention of the examiner should be 
directed to the service medical records, which contain 
relevant information pertaining to the appellant's symptoms 
and history.

Turning to the issue of entitlement to service connection for 
schizophrenia, the Board observes that the appellant was 
likewise never issued a VCAA-compliant letter with respect to 
this issue.  Therefore, the RO should send the appellant and 
his representative a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Board also observes that the appellant testified that Dr. 
Weaver, a therapist at the Coatesville VAMC, would be writing 
a statement relating the appellant's complaint of depression 
in service with his current schizophrenia.  The Board further 
observes that the appellant testified that he would also 
request such a letter from Dr. Kim/Kemp, a psychiatrist also 
at the Coatesville VAMC.  In this regard, the Board observes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the RO should obtain any statements from 
the above VA physicians and associate them with the claims 
file.

Additionally, the Board observes that the appellant's service 
medical records show that the he complained of depression in 
September 1978.  Further, the appellant testified that he 
started hearing voices in February 1978 while in service.  
Moreover, the Board observes that the appellant has a current 
diagnosis of schizophrenia.  As stated above, fulfillment of 
the statutory duty to assist under the VCAA requires VA to 
provide a medical examination when such an examination or 
opinion is necessary to make a decision on the claim.  Since 
the underlying etiological basis for the current diagnosis of 
schizophrenia in the record on appeal has been called into 
question, the RO should schedule the appellant for a VA 
examination, to include a medical opinion as to whether the 
appellant's current schizophrenia is related to his period of 
service, to include his complaint of depression in September 
1978.  The attention of the examiner should be directed to 
the service medical records, which contain relevant 
information pertaining to the appellant's symptoms and 
history.

Lastly, with respect to both issues on appeal, the Board 
observes that the appellant's separation examination report 
and medical history are not of record.  The record is unclear 
as to whether the RO has made adequate attempts to obtain 
them.  Thus, the RO should make another attempt to obtain the 
appellant's separation examination report and medical history 
and document its efforts.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to re-adjudicating the appellant's service 
connection claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue to the appellant 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with respect to each 
of the issues on appeal: entitlement to 
service connection for the residuals of 
an injury to the right hip and 
entitlement to service connection for 
schizophrenia.  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is 
necessary to substantiate the appellant's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the appellant provide 
any evidence in his possession that 
pertains to his claims.

2.  The RO should contact the NPRC and 
request a search for the appellant's 
separation examination report and medical 
history as well as any other records 
pertaining to the appellant's service.  
The RO is reminded that the efforts to 
obtain government records must continue 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Should the RO reach either or 
both conclusions, it must so state in a 
notice to the appellant and his 
representative.  

3.  The RO should obtain and associate 
with the claims file any statements from 
Drs. Weaver and Kim/Kemp of the 
Coatesville VAMC.  In this regard, the RO 
should ask the appellant to clarify the 
identity of Dr. Kim/Kemp, the 
psychiatrist at the Coatesville VAMC.  In 
addition, the RO should ask the appellant 
to provide any such statements that were 
issued directly to him by the above 
physicians.

4.  Thereafter, the RO should schedule 
the appellant for a VA examination to 
determine the nature, extent, and 
etiology of any residuals of an injury to 
the right hip found.  The appellant's 
claims file, to include this Decision and 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on examination findings, 
medical principles, and historical 
records, including service medical 
records, the examiner should specifically 
state whether any of the appellant's 
current residuals of an injury to the 
right hip are related to service or due 
to other causes, including degenerative 
joint disease secondary to developmental 
dysplasia of the hip.  If the latter, the 
examiner should indicate whether there 
was any increase in severity during 
service and, if so, whether such was 
beyond the natural progression of the 
disorder.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  

5.  The RO should also schedule the 
appellant for a VA examination to 
determine the nature, extent, and 
etiology of his diagnosed schizophrenia.  
The appellant's claims file, to include 
this Decision and Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, including service 
medical records, the examiner should 
specifically state whether the 
appellant's current schizophrenia is 
related service, to include his complaint 
of depression in September 1978.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

6.  After the foregoing, the RO should 
re-adjudicate the issues of entitlement 
to service connection for the residuals 
of an injury to the right hip and 
entitlement to service connection for 
schizophrenia.  

7.  If the benefits sought on appeal are 
not granted, the RO should issue to the 
appellant and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



